Citation Nr: 0811117	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an increased rating for bilateral 
sensorineural hearing loss rated as zero percent disabling 
prior to July 31, 2007, and 10 percent disabling on and after 
that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The case was remanded in June 2007 and has been returned for 
review by the Board.  While in remand status a 10 percent 
rating was assigned for defective hearing effective the date 
of the examine showing the increase-July 31, 2007.  The 
appeal has not been withdrawn so the issue has been 
recharacterized as set forth on the title page.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).


FINDING OF FACTS

1.  The disorder causing vertigo, Meniere's disease, cannot 
clearly be disassociated from the veteran's military service.   

2.  Prior to July 31, 2007, the veteran's bilateral hearing 
loss was productive of no worse than Level III hearing in 
each ear.

3.  Subsequent to July 31, 2007, the veteran's bilateral 
hearing loss was productive of Level IV hearing in each ear, 
but no more.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, vertigo (Meniere's disease) is related to noise 
exposure and hearing loss incurred during military service.  
38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The criteria for a disability evaluation in excess of 
zero percent for bilateral hearing loss prior to July 31, 
2007, and 10 percent, on and after that date, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  As service connection is 
granted herein, further notice or development on this issue 
is not indicated.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the VCAA duty to notify and assist has been satisfied.  
Examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of February 
2004, April 2007, and July 2007 provided pertinent notice and 
development information.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for vertigo

The veteran is claiming service connection for vertigo.  As 
the veteran's vertigo has been associated with Meniere's 
disease, the Board will review these issues in concert.  In 
general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, in April 1971, a private physician reported that 
the veteran had been receiving treatment for inner ear 
problems since 1959.  The veteran reportedly had repeated 
episodes of vertigo.  A private physician in August 2003 
indicated that the veteran had vertigo secondary to inner ear 
dysfunction.  A VA examination was conducted in November 
2007.  The examiner commented that the veteran's vertigo is 
consistent with Meniere's disease.  These diagnoses regarding 
Meniere's disease and vertigo satisfy the first element of 
Hickson.

In considering the element of in-service incurrence or 
aggravation, the service medical records relate that on 
entrance into service, scarring of the right ear eardrum was 
noted on examination.  The report of the examination 
conducted prior to discharge noted thickening and scarring 
involving both eardrums.  

In regard to the third element of Hickson, medical evidence 
of a nexus, in light of the veteran's medical history, the 
Board remanded the case for VA examination and opinion.  The 
examiner commented that the relationship between Meniere's 
disease and noise exposure had not been definitely 
established in the medical literature.  The physician added 
that one could not say for certainty that vertigo and 
Meniere's disease are caused by military noise exposure.  
Significantly however, he concluded that it was as likely as 
not.  Taking into consideration the medical statements that 
it is as likely as not that the veteran's vertigo is related 
to noise exposure plus the veteran's medical history, the 
Board finds that the evidence is at least in equipoise.  With 
resolution of reasonable doubt in the veteran's favor, 
service connection for vertigo and Meniere's disease, is 
warranted.

Criteria and analysis for assignment of a higher evaluation 
for hearing loss 

In a December 1997 rating action, service connection was 
granted for bilateral sensorineural (high tone) hearing loss.  
A noncompensable evaluation was assigned effective in April 
1997.  

The veteran filed his current claim in August 2003.  In a 
December 2007 rating action, the RO granted a 10 percent 
rating effective July 31, 2007.  Even though the RO increased 
the schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

In considering evidence prior to July 2007, the April 2004 
contract audiological evaluation report indicates that the 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz as 25, 40, 70, and 85, in the right ear, 
respectively, and 30, 35, 50, and 65, respectively, in the 
left ear.  The average puretone threshold for the right ear 
was 55 decibels and the average puretone threshold for the 
left ear was 45 decibels.  The controlled speech 
discrimination test was 92 percent in each ear.  

The April 2004 test results would yield numeric designation, 
which equate to Level I hearing loss in each ear using Table 
VI.  This results in a noncompensable rating.  Therefore, a 
compensable rating is not warranted prior to July 2007.  

Regarding whether a rating higher than 10 percent is 
warranted since July 2007, a VA examination was conducted in 
July 2007.  The puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz as 30, 50, 70, and 75, in 
the right ear, respectively, and 30, 50, 75, and 75, 
respectively, in the left ear.  The average puretone 
threshold for the right ear was 56.25 decibels and the 
average puretone threshold for the left ear was 57.5 
decibels.  The controlled speech discrimination test was 80 
percent in each ear.  

The July 2007 test results would yield numeric designation, 
which equate to Level IV hearing loss in each ear using Table 
VI.  This equates to a 10 percent rating.  There is no 
evidence of record to show that a higher evaluation is 
warranted.  Consequently, a higher rating is not warranted 
subsequent to July 2007.  

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 0 percent 
prior to July 2007 and 10 percent thereafter, under 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Code 
6100.  Therefore, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for increased 
ratings. 




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for vertigo (Meniere's disease) is 
granted.  

An increased rating for bilateral hearing loss in excess of 
zero percent prior to July 31, 2007, and 10 percent on after 
this date, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


